Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 1 of 20 PAGEID #: 267




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON


 AYMAN HAMDAN, et al.                          Case No. 3:18-CV-00413

               Plaintiffs,                     Judge Thomas M. Rose
                                               Magistrate Sharon L. Ovington
       v.

 KIRSTJEN M. NIELSEN,
 SECRETARY, DEPARTMENT OF                      STIPULATED
 HOMELAND SECURITY, et al.,                    PROTECTIVE ORDER

              Defendants.



      Pursuant to the parties’ joint request that the Court enter this Order, and their

agreement that the following limitations and restrictions should apply to documents and

information produced for inspection and copying during the course of this litigation (the

“Action”), the Court hereby ORDERS that:

      1. Scope. This Protective Order (hereinafter “Protective Order” or “Order”) shall

apply to all documents or other information produced in the course of discovery in this

Action that the producing person or entity (the “Producing Entity”) has designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’ EYES

ONLY – SUBJECT TO PROTECTIVE ORDER” (either a “Confidentiality Designation” or

collectively the “Confidentiality Designations”) pursuant to this Order, including but not

limited to, all initial disclosures, all responses to discovery requests, all deposition

testimony and exhibits, and all materials (including documents or testimony) produced
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 2 of 20 PAGEID #: 268




by non-parties in response to subpoenas issued in connection with this matter, including

all copies, excerpts, and summaries thereof (collectively the “Confidential Information”).

   2. Purpose. The purpose of this Protective Order is to protect against the unnecessary

disclosure of Confidential Information.

   3. Disclosure Defined. As used herein, “disclosure” or “to disclose” means to

divulge, reveal, describe, summarize, paraphrase, quote, transmit, or otherwise

communicate Confidential Information, and the restrictions contained herein regarding

disclosure of Confidential Information also apply with equal force to any copies, excerpts,

analyses, or summaries of such materials or the information contained therein, as well as

to any pleadings, briefs, exhibits, transcripts, or other documents which may be prepared

in connection with this litigation which contain or refer to the Confidential Information

or information contained therein.

   4. Designating Material

      a.     Designating Material As Confidential. Any party, or any third party

subpoenaed by one of the parties, may designate as confidential and subject to this

Protective Order any documents, testimony, written responses, or other materials

produced in this case if they contain information that the Producing Entity asserts in good

faith is protected from disclosure by statute or common law, including, but not limited

to, confidential personal information, medical or psychiatric information, trade secrets,

personnel records, or such other sensitive commercial information that is not publicly

available. Information that is publicly available may not be designated as confidential.

The designation of materials as confidential pursuant to the terms of this Protective Order

                                       Page 2 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 3 of 20 PAGEID #: 269




does not mean that the document or other material has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order.

       b.     Designating Material As Attorneys’ Eyes Only. Any party, or any third

party subpoenaed by one of the parties, may designate as Attorneys’ Eyes Only and

subject to this Protective Order any materials or information that meet the test set forth

in Paragraph 4.a, but as to which the Producing Entity also asserts in good faith that the

information is so sensitive that the receipt of the information by parties to the litigation

could result in harm to the Producing Entity, or otherwise where disclosure of the

information to parties to the litigation is prohibited by applicable statute or regulation.

   5. Form and Timing Of Designation.

       a.     Documents And Written Materials. The Producing Entity shall designate

any document or other written materials as confidential pursuant to this Order by

marking each page of the material with a stamp setting for the Confidentiality

Designation, if practical to do so. The person or entity designating the material shall place

the stamp, to the extent possible, in such a manner that it will not interfere with the

legibility of the document. Materials shall be so-designated prior to, or at the time of, their

production or disclosure.

       b.     Electronically Stored Information (“ESI”). If a production response

includes ESI, the Producing Entity shall make an effort to include within the electronic

files themselves the Confidentiality Designation to the extent practicable. If that is not

practicable, then the Producing Entity shall designate in a transmittal letter or email to

the party to whom the materials are produced (the “Receiving Party”) using a reasonable

                                         Page 3 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 4 of 20 PAGEID #: 270




identifier (e.g., the Bates range) any portions of the ESI that should be treated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” and any portions of the ESI

that should be treated as “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE

ORDER.”

       c.     Deposition Testimony. Deposition testimony will be deemed confidential

only if designated as such when the deposition is taken or within 14 days after receipt of

the deposition transcript. Such designation must indicate which Confidentiality

Designation applies, and must be specific as to the portions of the transcript and/or any

exhibits to which that Confidentiality Designation applies, except that any exhibit that

has previously been marked with a Confidentiality Designation at the time of production,

and which still bears that mark at the time of its use in a deposition, shall be presumed to

be confidential under this Order without further designation.

   6. Limitation Of Use.

       a.     General Protections. All information that has received a Confidentiality

Designation, including all information derived therefrom, shall be used by any Receiving

Party solely for purposes of prosecuting or defending this Action. A Receiving Party shall

not use or disclose the Confidential Information for any other purpose, including but not

limited to any business, commercial, or competitive purpose. Except as set forth in this

Order, a Receiving Party shall not disclose Confidential Information to any third party.

This Order shall not prevent the Producing Entity from using or disclosing information

it has designated as Confidential Information, and that belongs to the Producing Entity,

for any purpose that the Producing Entity deems appropriate, except that the Producing

                                       Page 4 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 5 of 20 PAGEID #: 271




Entity’s voluntary disclosure of Confidential Information outside the scope of this Action

may impact the protection that this Order would otherwise provide with regard to such

information, once disclosed.

      b.     Persons To Whom Information Marked “Confidential” May Be

Disclosed. Use of any information, documents, or portions of documents marked

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” including all information

derived therefrom, shall be restricted solely to the following persons who agree to be

bound by the terms of this Protective Order, unless additional persons are stipulated by

counsel or authorized by the Court:

             1. outside counsel of record for the parties, and the administrative staff of
                outside counsel's firms;

             2. in-house counsel for the parties, and the administrative staff for each in-
                house counsel;

             3. any party to this action who is an individual;

             4. as to any party to this action who is not an individual, every employee,
                director, officer, or manager of that party, but only to the extent
                necessary to further the interest of the parties in this litigation;

             5. independent consultants or expert witnesses (including partners,
                associates and employees of the firm which employs such consultant or
                expert) retained by a party or its attorneys for purposes of this litigation,
                but only to the extent necessary to further the interest of the parties in
                this litigation, and only after such persons have completed the
                certification attached hereto as Attachment A, Acknowledgment of
                Understanding and Agreement to be Bound;

             6. the Court and its personnel, including, but not limited to, stenographic
                reporters regularly employed by the Court and stenographic reporters
                not regularly employed by the Court who are engaged by the Court or
                the parties during the litigation of this action;

             7. the authors and the original recipients of the documents;

                                       Page 5 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 6 of 20 PAGEID #: 272




              8. any court reporter or videographer reporting a deposition;

              9. employees of copy services, microfilming or database services, trial
                 support firms, and/or translators who are engaged by the parties
                 during the litigation of this action;

              10. interviewees, potential witnesses, deponents, hearing or trial
                  witnesses, and any other person, where counsel for a party to this
                  action in good faith determines the individual should be provided
                  access to such information in order for counsel to more effectively
                  prosecute or defend this action (as long as the disclosure occurs in the
                  presence of counsel, and copies, duplicates, images, or the like are not
                  removed or retained by any interviewee, potential witness, deponent,
                  or hearing or trial witness), provided, however, that in all such cases
                  the individual to whom disclosure is to be made has been informed
                  that the information contained in the disclosed document(s) is
                  confidential and protected by Court Order, that the individual
                  understands that he/she is prohibited from disclosing any information
                  contained in the document(s) to anyone; or

              11. any other person agreed to in writing by the parties.

Prior to being shown any documents produced by another party marked

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” any person listed under

paragraph 6(b)(3), 6(b)(4), or 6(b)(11) shall be advised that the confidential information is

being disclosed pursuant to and subject to the terms of this Protective Order.

       c.     Persons To Whom Information Marked “Attorneys’ Eyes Only” May Be

Disclosed. Use of any information, documents, or portions of documents marked

“ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER,” including all

information derived therefrom, shall be restricted solely to the following persons who

agree to be bound by the terms of this Protective Order, unless additional persons are

stipulated by counsel or authorized by the Court:

              1.   outside counsel of record for the parties, and the administrative staff of
                   outside counsel's firms;

                                        Page 6 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 7 of 20 PAGEID #: 273




              2.   one designated representative from in-house counsel for the parties;

              3.   independent consultants or expert witnesses (including partners,
                   associates and employees of the firm which employs such consultant
                   or expert) retained by a party or its attorneys for purposes of this
                   litigation, but only to the extent necessary to further the interest of the
                   parties in this litigation, and only after such persons have completed
                   the certification attached hereto as Attachment A, Acknowledgment of
                   Understanding and Agreement to be Bound;

              4.   the Court and its personnel, including, but not limited to, stenographic
                   reporters regularly employed by the Court and stenographic reporters
                   not regularly employed by the Court who are engaged by the Court or
                   the parties during the litigation of this action;

              5.   the authors and the original recipients of the documents;

              6.   any court reporter or videographer reporting a deposition;

              7.   employees of copy services, microfilming or database services, trial
                   support firms, and/or translators who are engaged by the parties
                   during the litigation of this action;

              8.   any other person agreed to in writing by the parties.

Prior to being shown any documents produced by another party marked “ATTORNEYS’

EYES ONLY – SUBJECT TO PROTECTIVE ORDER,” any person listed under paragraph

6(c)(8) shall be advised that the confidential information is being disclosed pursuant to

and subject to the terms of this Protective Order.

       7. Inadvertent Production. Inadvertent production of any document or

information with a Confidentiality Designation shall be governed by Fed. R. Evid. 502.

Pursuant to subsections (d) and (e) of that Rule, the parties agree to, and the Court orders,

protection of Protected Information against claims of waiver (including as against third

parties and in other Federal and State proceedings) in the event such information is




                                        Page 7 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 8 of 20 PAGEID #: 274




produced during the course of the Litigation, whether pursuant to a Court order, a

parties’ discovery request, or informal production, as follows:

       a.      the production of documents or electronically stored information (“ESI”)

(including, without limitation, metadata) subject to a legally recognized claim of privilege

or other protection from production or other disclosure (collectively, “Protected

Information”), including without limitation the attorney-client privilege and work-

product doctrine, shall in no way constitute the voluntary disclosure of such Protected

Information;

       b.      the production of Protected Information shall not result in the waiver of any

privilege or protection associated with such Protected Information as to the receiving

party, or any third parties, and shall not result in any waiver of protection, including

subject matter waiver, of any kind;

       c.      if any document or ESI (including, without limitation, metadata) received

by a party is on its face clearly subject to a legally recognizable privilege, immunity, or

other right not to produce such information, the Receiving Party will promptly notify the

Producing Entity in writing that it has discovered Protected Information, identify the

Protected Information by Bates Number range, and return or sequester such Protected

Information until the Producing Entity confirms whether it does indeed assert any

privilege protecting this information. Once the Producing Entity asserts privilege over

such Protected Information (as described in Subparagraph (e) below), the Receiving Party

will return, sequester, or destroy all copies of such Protected Information, along with any




                                        Page 8 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 9 of 20 PAGEID #: 275




notes, abstracts or compilations of the content thereof, within ten (10) business days of

notice from the Producing Entity;

       d.      upon the request of the Producing Entity, the Receiving Party will promptly

disclose the names of any individuals who have read or have had access to the Protected

Information;

       e.      if the Producing Entity intends to assert a claim of privilege or other

protection over Protected Information identified by the receiving party, the Producing

Entity will, within ten (10) business days of receiving the Receiving Party’s written

notification, inform the Receiving Party of such intention in writing and shall provide the

Receiving Party with a log for such Protected Information that is consistent with the

requirements of the Federal Rules of Civil Procedure, setting forth the basis for the claim

of privilege, immunity or basis for non-disclosure, and in the event, if any portion of the

Protected Information does not contain privileged or protected information, the

Producing Entity shall also provide to the Receiving Party a redacted copy of the

Protected Information that omits the information that the Producing Entity believes is

subject to a claim of privilege, immunity or other protection;

       f.      if, during the course of the litigation, a party determines it has produced

Protected Information, the Producing Entity may notify the Receiving Party of such

production in writing. The Producing Entity’s written notice must identify the Protected

Information by Bates Number range, the privilege or protection claimed, and the basis

for the assertion of the privilege and shall provide the receiving party with a log for such

Protected Information that is consistent with the requirements of the Federal Rules of

                                       Page 9 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 10 of 20 PAGEID #: 276




Civil Procedure, setting forth the basis for the claim of privilege, immunity or basis for

non-disclosure, and in the event any portion of the Protected Information does not

contain privileged or protected information, the Producing Entity shall also provide to

the receiving party a redacted copy of the Protected Information that omits the

information that the Producing Entity believes is subject to a claim of privilege, immunity

or other protection. The Producing Entity must also demand the return of the Protected

Information. After receiving such written notification, the Receiving Party must, within

ten (10) business days of receiving the written notification, return, sequester, or destroy

the specified Protected Information and any copies, along with any notes, abstracts or

compilations of the content thereof;

       g.     a Receiving Party’s return, sequestration, or destruction of such Protected

Information as provided in the Subparagraphs above will not act as a waiver of the

Receiving Party’s right to move for the production of the returned, sequestered, or

destroyed Protected Information on grounds that the Protected Information is not in fact

subject to a viable claim of privilege or other protection. However, the Receiving Party is

prohibited and estopped from arguing that the Producing Entity’s production of the

Protected Information in this matter acts as a waiver of applicable privileges or

protections, that the disclosure of the Protected Information by the Producing Entity was

not inadvertent, that the Producing Entity did not take reasonable steps to prevent the

disclosure of the Protected Information, or that the Producing Entity did not take

reasonable steps to rectify such disclosure; and




                                       Page 10 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 11 of 20 PAGEID #: 277




       h.     nothing contained herein is intended to or shall limit a Producing Entity’s

right to conduct a review of documents or ESI (including, without limitation, metadata),

for relevance, responsiveness, and/or the segregation of privileged and/or protected

information before such information is produced to the Receiving Party;

       i.     prior to production to another party, all copies, electronic images,

duplicates, extracts, summaries, or descriptions (collectively “copies”) of documents

marked with a Confidentiality Designation under this Order, or in any individual portion

of such a document, shall be affixed with the same Confidentiality Designation if it does

not already appear on the copy. All such copies shall thereafter be entitled to the

protection of this Order. The term “copies” shall not include indices, electronic databases,

or lists of documents provided these indices, electronic databases, or lists do not contain

substantial portions or images of the text of confidential documents or otherwise disclose

the substance of the confidential information contained in those documents.

   8. Filing Materials Containing Information With A Confidentiality Designation.

In the event a party seeks to file with the Court any confidential information subject to

protection under this Order, that party must take appropriate action to ensure that the

document receives proper protection from public disclosure, including: (a) filing a

redacted document with the consent of the party who designated the document as

confidential; (b) where appropriate (e.g., in relation to discovery and evidentiary

motions), submitting the document solely for in camera review; or (c) when the preceding

measures are inadequate, seeking permission to file the document under seal by filing a

motion for leave to file under seal.

                                       Page 11 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 12 of 20 PAGEID #: 278




   Any motion to file a document subject to this Order under seal must meet the Sixth

Circuit’s standard set forth in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825

F.3d 299 (6th Cir. 2016). The burden of demonstrating the need for and appropriateness

of a sealing order is borne by the moving party, and requires the moving party to analyze

in detail, document by document, the propriety of secrecy, providing reasons and legal

citations. Regardless of whether the parties agree, it remains the Court’s independent

obligation to determine whether a seal is appropriate for any given document or portion

thereof. Any proposed sealing, even when compelling reasons exist, must be narrowly

tailored to serve the compelling reasons.

   When a party to this Order seeks to file documents which it believes may warrant

sealing, but is not the party who may be prejudiced by the document or documents

becoming part of the public record, the filing party shall provide the potentially-

prejudiced party or parties, or any potentially-prejudiced third party or parties, with

written notification of its intent to file such documents at least (14) fourteen days before

doing so. After being provided such notice, the potentially harmed party or parties will

then have (7) seven days to file with the Court a motion for sealing. The Court will rule

on the motion as promptly as possible.

   9. Attorneys Allowed To Provide Advice. Nothing in this Order shall bar or

otherwise restrict any attorney for any party from rendering advice to his or her client

with respect to this case or from doing anything necessary to prosecute or defend this

case and furthering the interests of his or her client, except for the disclosure of the

Confidential Information as proscribed in this Order.

                                       Page 12 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 13 of 20 PAGEID #: 279




   10. Excluding Others From Access. Whenever information bearing a Confidentiality

Designation pursuant to this Protective Order is to be discussed at a deposition, the

person or entity that designated the information may exclude from the room any person,

other than persons designated in Paragraph 6 of this Order, as appropriate, for that

portion of the deposition.

   11. No Voluntary Disclosure To Other Entities. The parties or anyone acting on their

behalf may not voluntarily disclose any Confidential Information to any state or federal

law enforcement or regulatory agency, or any employee thereof, except in this litigation

as set forth in Paragraph 6 of this Order or as otherwise commanded by law or provided

in this Order. Nothing in this Order shall prevent a party from providing information in

its possession in response to a valid order or subpoena from a law enforcement or

regulatory agency requiring the production of such information, except that, prior to such

production, the party producing the information shall provide as much advance notice

as possible to the person or entity that designated the material as confidential to facilitate

that party’s efforts to preserve the confidentiality of the material, if warranted.

   12. Disputes As To Designations. Each party has the right to dispute the

Confidentiality Designation asserted by any other party or subpoenaed person or entity

in accordance with this Protective Order. If a party believes that any documents or

materials have been inappropriately designated by another party or subpoenaed party,

that party shall confer with counsel for the person or entity that designated the

documents or materials. As part of that conferral, the designating person or entity must

assess whether redaction is a viable alternative to complete non-disclosure. If any party

                                        Page 13 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 14 of 20 PAGEID #: 280




challenges the Confidentiality Designation of any document or information, the burden

to properly maintain the designation shall, at all times, remain with the person or entity

that made the designation to show that said document or information should remain

protected pursuant to Federal Civil Rule 26(c). In the event of disagreement, then the

designating person or entity shall file a motion pursuant to Federal Civil Rule 26(c). A

party who disagrees with the designation must nevertheless abide by that designation

until the matter is resolved by agreement of the parties or by order of the Court.

   13. Information Security Protections. Any person in possession of Confidential

Information received from another person or entity in connection with this Action shall

maintain an information security program that includes reasonable administrative,

technical, and physical safeguards designed to protect the security and confidentiality of

such Confidential Information, protect against any reasonably anticipated threats or

hazards to the security of such Confidential Information, and protect against

unauthorized access to or use of such Confidential Information.

   If a Receiving Party discovers a breach of security, including any actual or suspected

unauthorized access, to Confidential Information subject to this Order, they shall: (1)

notify the person or entity who designated the materials under the terms of this Order of

such breach; (2) investigate and take reasonable efforts to remediate the effects of the

breach; and (3) provide sufficient information about the breach that the Producing Entity

can reasonably ascertain the size and scope of the breach. The Receiving Party agrees to

cooperate with the Producing Entity or law enforcement in investigating any such




                                      Page 14 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 15 of 20 PAGEID #: 281




security incident. In any event, the Receiving Party shall promptly take all necessary and

appropriate corrective action to terminate the unauthorized access.

   14. All Trials Open To Public. All trials, and certain pretrial proceedings and

hearings, are open to the public (collectively a “Public Hearing” or “Public Hearings”).

Absent further order of the Court, there will be no restrictions on any Party’s ability to

use during a Public Hearing any document or information that has been marked with a

Confidentiality Designation or documents or information derived therefrom that would

disclose such confidential information. However, if a party intends to present at a Public

Hearing any document or information that has been so designated, the party intending

to present such document or information shall provide advance notice to the person or

entity that made the Confidentiality Designation at least (5) five days before the Public

Hearing by identifying the documents or information at issue as specifically as possible

(i.e., by Bates Number, page range, deposition transcript line, etc.) without divulging the

actual documents or information. Any person may then seek appropriate relief from the

Court.

   15. No Waiver Of Right To Object. This Order does not limit the right of any party

to object to the scope of discovery in the above-captioned action.

   16. No Determination Of Admissibility. This Order does not constitute a

determination of the admissibility or evidentiary foundation for the documents or a

waiver of any party’s objections thereto.

   17. No Admissions. Designation by either party of information or documents under

the terms of this Order, or failure to so designate, will not constitute an admission that

                                      Page 15 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 16 of 20 PAGEID #: 282




information or documents are or are not confidential or trade secrets. Neither party may

introduce into evidence in any proceeding between the parties, other than a motion to

determine whether the Protective Order covers the information or documents in dispute,

the fact that the other party designated or failed to designate information or documents

under this Order.

   18. No Prior Judicial Determination. This Order is based on the representations and

agreements of the parties and is entered for the purpose of facilitating discovery in this

action. Nothing in this Order shall be construed or presented as a judicial determination

that any documents or information as to which counsel or the parties made a

Confidentiality Designation is in fact subject to protection under Rule 26(c) of the Federal

Rules of Civil Procedure or otherwise until such time as the Court may rule on a specific

document or issue.

   19. Order Subject To Modification. This Order shall be subject to modification by the

Court on its own motion or on motion of a party or any other person with standing

concerning the subject matter.

   20. Parties May Consent To Disclosure. Nothing shall prevent disclosure beyond the

terms of this Order if all parties consent to such disclosure, or if the Court, after notice to

all affected parties, permits such disclosure. Specifically, if and to the extent any party

wishes to disclose any Confidential Information beyond the terms of this Order, that

party shall provide all other parties with reasonable notice in writing of its request to so

disclose the materials. If the parties cannot resolve their disagreement with respect to the

disclosure of any Confidential Information, then a party may petition the Court for a

                                        Page 16 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 17 of 20 PAGEID #: 283




determination of these issues. In addition, any interested member of the public may also

challenge the designation of any material as confidential, pursuant to the terms of this

paragraph.

   21. Return Of Materials Upon Termination Of Litigation. Upon the written request

and expense of the Producing Entity, within 30 days after the entry of a final judgment

no longer subject to appeal on the merits of this case, or the execution of any agreement

between the parties to resolve amicably and settle this case, the parties and any person

authorized by this Protective Order to receive confidential information shall return to the

Producing Entity, or destroy, all information and documents subject to this Protective

Order, unless the specific document or information has been offered into evidence or filed

without restriction as to disclosure. The party requesting the return of materials shall pay

the reasonable costs of responding to its request. The party returning or destroying the

documents or other information shall certify that it has not maintained any copies of

confidential information, except as permitted by this Order.

   22. Counsel Allowed To Retain Copy Of Filings. Nothing in this Protective Order

shall prevent outside counsel for a party from maintaining in its files a copy of any filings

in the Action, including any such filings that incorporate or attach Confidential

Information. Moreover, an attorney may use his or her work product in subsequent

litigation provided that such use does not disclose any Confidential Information.

SO ORDERED. Dated:

     July 22, 2020                        s/Sharon L. Ovington
                                          Sharon L. Ovington
                                          U.S. Magistrate Judge

                                       Page 17 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 18 of 20 PAGEID #: 284




AGREED TO BY:

DAVID M. DEVILLERS
United States Attorney

s/Michael J.T. Downey
MICHAEL J.T. DOWNEY (IL 6312701)
Assistant United States Attorney
Attorney for Defendants
WHR Federal Building, Room 600
200 West Second Street
Dayton, Ohio 45402
Office: (937) 225-2910
Fax: (937) 225-2564
E-mail: Michael.Downey@usdoj.gov

and

Karen Denise Bradley
Karen Denise Bradley
BARDLEY & ASSOCIATES
Attorney for Plaintiffs
130 West Second Street, Suite 1818
Dayton, Ohio 45402
Office: 937-461-1212
Fax: (937) 226-1224
E-mail: Karen@karenlaw.com




                                     Page 18 of 18
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 19 of 20 PAGEID #: 285




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON



 AYMAN HAMDAN, et al.                            Case No. 3:18-CV-00413

               Plaintiffs,                       Judge Thomas M. Rose
                                                 Magistrate Sharon L. Ovington
        v.

 KIRSTJEN M. NIELSEN,
 SECRETARY, DEPARTMENT OF                        STIPULATED
 HOMELAND SECURITY, et al.,                      PROTECTIVE ORDER

              Defendants.


                         STIPULATED PROTECTIVE ORDER
                                ATTACHMENT A

       The undersigned hereby acknowledges that [he/she] has read the Protective

Order dated [INSERT DATE OF OPERATIVE PROTECTIVE ORDER] in the above-

captioned action and attached hereto, understands the terms thereof, and agrees to be

bound by its terms. The undersigned submits to the jurisdiction of the United States

District Court for the Southern District of Ohio in matters relating to the Protective Order

and understands that the terms of the Protective Order obligate [him/her] to use

documents designated “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or

“ATTORNEYS’ EYE ONLY – SUBJECT TO PROTECTIVE ORDER” in accordance with

the Order, solely for the purpose of the above-captioned action, and not to disclose any

such documents or information derived directly therefrom to any other person, firm, or

concern.

                                             1
Case: 3:18-cv-00413-TMR-SLO Doc #: 15 Filed: 07/22/20 Page: 20 of 20 PAGEID #: 286




        The undersigned acknowledges that violation of the Protective Order may result

in penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:




Date:                , 2020
                                        Signature




                                           2
